Name: Commission Regulation (EEC) No 4093/86 of 23 December 1986 laying down detailed rules for implementing the import arrangements applicable to manioc falling within subheading 07.06 A of the Common Customs Tariff and originating in Thailand
 Type: Regulation
 Subject Matter: tariff policy;  Asia and Oceania;  plant product
 Date Published: nan

 No L 371 /68 Official Journal of the European Communities 31 . 12. 86 COMMISSION REGULATION (EEC) No 4093/86 of 23 December 1986 laying down detailed rules for implementing the import arrangements appli ­ cable to manioc falling within subheading 07.06 A of the Common Customs Tariff and originating in Thailand Whereas the measures provided for in this Regulation comply with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION : Article 1 1 . Products falling within subheading 07.06 A of the Common Customs Tariff originating in Thailand shall benefit from the arrangements provided for in the cooperation agreement if imported under cover of import licences : (a) which are issued subject to the submission of a certifi ­ cate for export to the European Economic Commu ­ nity issued by the Department of Foreign Trade  Ministry of Commerce, Government of Thailand, hereinafter referred to as an 'export certificate', which meets the requirements laid down under Title I ; (b) which meet the requirements laid down under Title II . 2. Pursuant to this Regulation, import licences may not be issued for a quantity of more than 1 300 000 tonnes. For the purpose of this paragraph, the Commission shall, if necessary in proportion to the quantities applied for, fix the quantities for which licences are to be issued. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 4066/86 of 22 December 1986 concerning transitional measures for imports from third countries of manioc falling within subheading 07.06 A of the Common Customs Tariff and amending Regulation (EEC) No 950/68 of the Common Customs Tariff ('), and in particular Article 2 thereof, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals (2), as last amended by Regulation (EEC) No 1579/86 (3), and in particular Article 12 (2) thereof, Whereas Council Regulation (EEC) No 4066/86 adopted transitional measures to ensure fulfilment of the Commu ­ nity's international commitments and enable traditional trade flows to continue ; whereas detailed rules for the application thereof should be laid down ; Whereas, in accordance with the arrangements of which application has been extended, the Community import licence is to be issued on submission of an export certifi ­ cate issued by the Thai authorities, a specimen of which certificate has been communicated to the Commission ; Whereas the importation of products falling within subheading 07.06 A of the Common Customs Tariff is subject to the submission of an import licence, the common detailed rules for the application of which were laid down by Commission Regulation (EEC) No 3183/80 (4), as last amended by Regulation (EEC) No 3913/86 (^ ; whereas Commission Regulation (EEC) No 2042/75 (*), as last amended by Regulation (EEC) No 3818/86 f7), lays down special detailed rules for the appli ­ cation of the system of licences for cereals and rice ; Whereas, in order to ensure the correct application of the Agreement, it is necessary to establish a system of strict and systematic controls that take account of the informa ­ tion given on the Thai export certificates and the Thai authorities' procedures for issuing export certificates ; TITLE I Export certificates Article 2 1 . There shall be one original and at least one copy of the export certificate, to be made out on a form of which a specimen is given in the Annex. The size of the form shall be approximately 210 x 297 millimetres. The original shall be made out on white paper having a printed yellow guilloche pattern back ­ ground so as to reveal any falsification by mechanical or chemical means . 2. The forms shall be printed and completed in English. 3. The original and the copies shall be completed in typescript or in handwriting. In the latter case, they must be completed in ink and in block capitals . (') See page 11 of this Official Journal. 0 OJ No L 281 , 1 . 11 . 1975, p. 1 . (3) OJ NO L 139, 24. 5. 1986, p. 29 . (4) OJ No L 338, 13. 12. 1980, p. 1 . 0 OJ No L 364, 23. 12. 1986, p. 31 . 0 OJ No L 213, 11 . 8 . 1975, p. 5. 0 OJ No L 355, 16. 12. 1986, p. 24. 31 . 12. 86 Official Journal of the European Communities No L 371 /69 4. Each export certificate shall bear a pre-printed serial number ; in the upper section it shall also bear a certifi ­ cate number. The copies shall bear the same numbers as the original . circulation of the excess quantities on the basis of new import licences as soon as possible. Until the new export certificates are established, these excess quantities may not be placed in free circulation under the conditions set out in the voluntary restraint agreement between the European Economic Community and Thailand. At the end of each quarter the responsible authorities designated by the Member States shall communicate to the Commission by telex all the cases, together with the quantities, where there have been excess quantities of manioc originating in Thailand during this period. Article 5 By way of derogation from Article 12 ( 1 ) of Regulation (EEC) No 2042/75, the deposit relating to import licence provided for under this Regulation shall be 5 ECU per tonne. Article 3 1 . Export certificates issued in 1987, 1988, 1989 or 1990 shall be valid for 120 days from the date of issue. The date of issue of the certificate shall be counted as part of the period of validity of the certificate. For the certificate to be valid, the sections thereof must be duly completed and it must be authenticated, as stipulated in the instructions indicated thereon . The shipped weight must be written out in full and also given in figures. 2 . The export certificate shall be duly authenticated when it indicates the date of issue and bears the stamp of the issuing body and the signature of the person or persons authorized to sign it. TITLE II Article 6 1 . Applications for an import licence and the licence itself shall be marked in section 14 'Thailand'. The licence shall make importation from that cuntry compulsory. 2. (a) Section 20 (a) of the licence shall bear the following indications in one of the language versions given below : Import licences  ExacciÃ ³n reguladora limitada a 6 % ad valorem (aplicaciÃ ³n del acuerdo de cooperaciÃ ³n)  Importafgiften begrÃ ¦nses til 6 % af vÃ ¦rdien (jf. samarbejdsaftalen)  BeschrÃ ¤nkung der AbschÃ ¶pfung auf 6 % des Zollwerts (Anwendung des Kooperationsabko ­ mmens)  Ã Ã ¹Ã Ã Ã ¿Ã Ã ¬ Ã ºÃ ±Ã ' Ã ±Ã ½Ã Ã Ã ±Ã Ã ¿ Ã Ã Ã ¹Ã ¿ 6% Ã ºÃ ±Ã ' Ã ±Ã ¾Ã ¯Ã ± (Ã µÃ Ã ±Ã Ã ¼Ã ¿Ã ³Ã ® Ã Ã ·Ã  Ã Ã Ã ¼Ã Ã Ã ½Ã ¯Ã ±Ã  Ã Ã Ã ½Ã µÃ Ã ³Ã ±Ã Ã ¯Ã ±Ã )  Levy limited to 6 % ad valorem (application of the Cooperation Agreement)  PrÃ ©lÃ ¨vement limitÃ © Ã 6 % ad valorem (applica ­ tion de l'accord de coopÃ ©ration) Article 4 1 . An application for an import licence for products falling within subheading 07.06 A of the Common Customs Tariff shall be submitted to the competent authorities in the Member States accompanied by the original of the export certificate. The original of the said export certificate shall be retained by the body which issues the import licence. However, where the application for an import licence relates to only a part of the quantity indicated on the export certificate, the issuing body shall indicate on the original the quantity for which the original was used and, after affixing its stamp, shall return the original to the party concerned. Only the quantity indicated under 'shipped weight' on the export certificate shall be taken into consideration for the issue of the import licence . Applications for licences may be lodged in any Member State and licences issued shall be valid throughout the Community. 2. Where it is found that the quantities actually unlo ­ aded are greater than the total covered by the export certi ­ ficates allocated to the vessel in question, the responsible authorities designated by the Member States shall , at the request of the importer, communicate to the Commission by telex, case by case and as soon as possible, the number or numbers of the export certificates, the number or numbers of the import licences and the excess quantity observed at the moment of unloading. The Commission departments shall make contact with the authorities so that new export certificates may be drawn up with a view to authorizing the release into free  Prelievo limitato al 6 % ad valorem (applica ­ zione dell'accordo di cooperazione)  Heffing beperkt tot 6 % ad valorem (toepassing van de Samenwerkingsovereenkomst)  Direito nivelador limitado a 6 % ad valorem (aplicaÃ §Ã £o do Acordo de CooperaÃ §Ã £o);  Nombre del barco (indicar el nombre del barco que figura en el certificado de exportaciÃ ³n)  Skibets navn (skibsnavn, der er anfÃ ¸rt i eksport ­ certifikatet)  Name des Schiffes (Angabe des in der Beschei ­ nigung fÃ ¼r die Ausfuhr eingetragenen Schiffsna ­ mens)  Ã Ã ½Ã ¿Ã ¼Ã ±Ã Ã ¯Ã ± Ã Ã ¿Ã ÃÃ »Ã ¿Ã ¯Ã ¿Ã (Ã Ã ·Ã ¼Ã µÃ ¹Ã Ã Ã Ã µ Ã Ã ·Ã ½ Ã ¿Ã ½Ã ¿Ã ¼Ã ±Ã Ã ¯Ã ± Ã Ã ¿Ã ÃÃ »Ã ¿Ã ¯Ã ¿Ã ÃÃ ¿Ã Ã ±Ã ½Ã ±Ã ³Ã Ã ¬Ã Ã µÃ Ã ±Ã ¹ Ã Ã Ã ¿ ÃÃ ¹Ã Ã Ã ¿ÃÃ ¿Ã ¹Ã ·Ã Ã ¹Ã ºÃ  Ã µÃ ¾Ã ±Ã ³Ã Ã ³Ã ®Ã ) No L 371 /70 Official Journal of the European Communities 31 . 12. 86  Name of the cargo vessel (state the name of the vessel given on the export certificate)  Nom du bateau (indiquer le nom du bateau figurant sur le certificat d'exportation)  Nome della nave (indicare il nome della nave che figura sul titolo di esportazione)  Naam van het schip (zoals aangegeven in het uitvoercertificaat)  Nome do navio (indicar o nome do navio que consta do certificado de exportaÃ §Ã £o) ;  NÃ ºmero y fecha del certificado de exportaciÃ ³n  Eksportcertifikatets nummer og dato  Nummer und Datum der Bescheinigung fÃ ¼r die Ausfuhr  Ã Ã Ã ¹Ã ¸Ã ¼Ã Ã  Ã ºÃ ±Ã ¹ Ã ·Ã ¼Ã µÃ Ã ¿Ã ¼Ã ·Ã ½Ã ¯Ã ± Ã Ã ¿Ã ÃÃ ¹Ã Ã Ã ¿ÃÃ ¿Ã ¹Ã ·Ã Ã ¹ ­ Ã ºÃ ¿Ã  Ã µÃ ¾Ã ±Ã ³Ã Ã ³Ã ®Ã   Serial number and date of issue of the export certificate In the event of non-observance of the conditions gover ­ ning the issue of the licence, the Commission may, where necessary, and following consultation with the Thai authorities, adopt appropriate measures. 2. At the request of the party concerned, and following communication of the Commission's agreement by telex, the import licence may be issued within a shorter period. Article 8 By way of derogation from Article 8 of Regulation (EEC) No 2042/75, the last day of the period of validity of the import licence shall correspond to the last day of the period of validity of the export certificate plus 30 days. Article 9 The Member States shall communicate to the Commisson each day by telex the following information concerning each application for a licence :  the quantity for which each import licence . is requested,  the number of the export certificate submitted, as indicated in the upper section of the certificate, :  the date of issue of the export certificate,  the total quantity for which the export certificate was issued,  the name of the exporter indicated on the export certificate. Article 10 At the end of each quarter, the authorities responsible for issuing import licences shall communicate to the Commission by telex the quantities not taken up indi ­ cated on the back of the import licences, the name of the cargo vessel and the numbers of the export certificates in question .  NumÃ ©ro et date du certificat d exportation  Numero e data del titolo di esportazione  Nummer en datum van het uitvoercertificaat  Numero e data do certificado de exportaÃ §Ã £o. (b) A certificate shall be accepted in support of a declara ­ tion for release into free circulation only if, notably, in the light of a copy of the bill of lading presented by the concerned party, it is shown that the products for which the release into free circulation is requested have been transported to the Community by the vessel referred to in the import licence. 3 . By way of derogation from Article 8 (4) of Regula ­ tion (EEC) No 3183/80, the quantity placed in free circu ­ lation may not exceed that indicated in sections 10 and 1 1 of the import licence and the figure 0 shall be inserted accordingly in section 22 of the said licence. Article 7 1 . The import licence shall be issued on the fifth working day following the day on which the application was lodged, except where the Commission has informed the competent authorities of the Member States by telex that the conditions laid down in the cooperation agree ­ ment have not been fulfilled. TITLE III Final provisions Article 11 This Regulation shall enter into force on 1 January 1987. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 23 December 1986. For the Commission Frans ANDRIESSEN Vice-President ANEXO  BILAG  ANHANG  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã   ANNEX  ANNEXE  ALLEGATO  BIJLAGE  ANEXO OD1GMALSERIAL \0 DEPARTMENT OF FOREIGN TRADE MINISTRY OF COMMERCE GOVERNMENT OF THAILAND EXPORT CERTIFICATE SPECIAL FORM FOR MANIOC PRODUCTS UNDER TARIFF CCT NO. 07. 06A . EXPORT CERTIFICATE NO. EXPORT PERMIT NO . 1 . EXPORTER ( NAME . ADDRESS AND COUNTRY ) 2 . FIRST CONSIGNEE ( NAME. ADDRESS AND COUNTRY ) NAMENAME ADDRESS ADORESS COUNTRY COUNTRY 3. SHIPPED PER 4. COUNTRY/COUNTRIES OF DESTINATION IN EEC 5. TYPE OF MANIOC PRODUCTS 6. WEIGHT ( METRIC TON ) 7. PACKING SHIPPE.0 WElGHT IN BULKPELLETS CHIPS OTHERS BAGS ESTIMATED NET WEIGHT OTHERS WE HEREBY CERTIFY THAT THE ABOVE MENTIONED PRODUCTS ARE PRODUCED IN AND ARE EXPORTED FROM THAILAND DEPARTMENT OF FOREIGN TRADE DATE NAME &amp; SIGNATURE OF AUTHORIZED OFFICIAL. &amp; STAMP THIS CERTIFICATE IS VALID FOR 120 DAYS FROM THE DATE OF ISSUE FOR USE OF EEC . AUTHORITIES ! class="page"> </body></html>